PER CURIAM:
Claims CC-85-138 and CC-85-141, filed "by James A. Coughlin, Jr. and Alvin E. Gardner, were consolidated for-hearing.
Each of the claimants were employed, by respondent as provisional employees. As provisional employees, the claimants accumulated annual leave time for each month of employment. Their employment was terminated in 1985. At the time of their termination, they were informed that they would receive no compensation for the annual leave time which they had accrued during their employment. Claimant Coughlin seeks $1-70.47, and claimant Gardner seeks $87.67.
Claimants testified that respondent's district office staff completed the paperwork and calculated the amount of annual leave time for these claims. Claimant Coughlin testified that, during his provisional employment, he took some days off. The claimants agreed that their positions were classified within Civil Service. The claimants testified that they were not furnished copies of the Civil Service regulations by respondent during the period of time which is in dispute.
Section 16.03 of the Civil Service Rules and Regulations provides the following:
(d)Coverage
2. Annual leave shall be accorded
provisional, intermittent, irregular part-time and temporary (appointed from the register) employees. Such leave must be taken prior to the expiration of the period of appointment, unless *100immediately followed by an appointment from the register or be forfeited.
The Civil Service Rules and Regulations clearly state the policy on the issue of annual leave time for provisional employees, which policy applies to the claimants herein. For this reason, the Court is of the opinion to, and does, disallow these claims.
Claims disallowed.